John Winslow Agent to mr David Riddock mr Jn° Winslow decd & mr Richd Middlecott plaint. agt James Wilkins Defendt in an action of the case for that the sd Wilkins hath not delivered twenty hogsheads of sweet scented Tobacco loaden by him the sd Agent *637aboard tbe Brigantine called the Claiborn Adventure & consigned to the sd severall persons in Boston or to theire Agents in Barbados as by severall bills of Lading or receipts signed by sd Wilkins dated in Yorke River the 19° of Novembr 1673. may fully appeare with all due damages according to attachmt dat. Septembr 17° 1675. . . . The Jury . . . found for the Defendt costs of Court.